Citation Nr: 1214641	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  04-41 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus/nasal disability, to include rhinitis.

2.  Entitlement to service connection for skin irritation, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2007, the Veteran testified in a personal hearing before the undersigned Acting Veterans Law Judge, seated in Washington, DC.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board must emphasize that this case has been previously remanded in November 2007 and January 2010 to obtain adequate medical opinions regarding the etiology of the Veteran's sinus/nasal disability to include rhinitis and skin irritation.  To date, the RO has not ensured that the instructions provided by the Board in November 2007 and January 2010 Remands were fully addressed by an examiner and substantial compliance with the remand directives has not been met.

In its January 2010 Remand, the Board found the February 2009 examinations of the Veteran's sinus/nasal disability and skin irritation (obtained pursuant to the November 2007 Board Remand) were deficient as the respective examiners failed to provide etiological opinions regarding the diagnosed disabilities.

Parenthetically, the Board notes that the directives in the January 2010 Remand clearly instructed that "[t]he Veteran need not be scheduled for examination unless such an examination is determined necessary by the examiner."

Regardless, the RO scheduled the Veteran for VA examinations of his nose and skin in May 2010 and there is no indication of record that an examiner deemed these examinations necessary.  However, a note from the VA Medical Center (VAMC) in Washington, DC indicated that the examinations were cancelled as "veteran withdrew claim."  A report of general information from June 2010 noted that an attempt was made to contact the Veteran via phone regarding his claims.  However, the Veteran was unable to be contacted as both phone numbers were out of service.

In a March 2011 correspondence, the Veteran expressed that he was unable to attend the scheduled VA examinations but was told that he could not be rescheduled.  Upon review of the Veteran's complete statement, the Board infers that he does not intend to withdraw his claims on appeal and the Board retains jurisdiction over them.

In this regard, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the November 2007 and January 2010 Board Remands and adequate medical opinions must be obtained, to include a discussion of the etiology of the Veteran's sinus/nasal disability to include rhinitis and skin irritation.

Accordingly, addendum medical opinions are required to determine the etiology of the Veteran's nasal/sinus disability and skin irritation and whether they had onset during active military service, or are due to or the result of a disease or injury incurred therein.

The Board cannot emphasize more strongly the RO's duty to ensure compliance with the Board Remand to avoid any further delay already caused by the inability to obtain adequate medical opinions and noncompliance with Board instructions.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate medical expert for the purpose of determining the etiology of his nasal/sinus disability, to include rhinitis.  All pertinent symptomatology and findings should be reported in detail.  After fully reviewing the Veteran's medical history, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current rhinitis, or any other current sinus or nasal disability established by the record, had its onset during active military service, or is due to or the result of a disease or injury incurred therein.  

The reviewer should provide a complete rationale for all conclusions reached.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. Forward the Veteran's claims file to an appropriate medical expert for the purpose of determining the etiology of his skin irritation, or any related skin disability shown in the record, to include xerosis.  All pertinent symptomatology and findings should be reported in detail.  After fully reviewing the Veteran's medical history, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current xerosis, or any other current skin disability established by the record, had its onset during active military service, or is due to or the result of a disease or injury incurred therein.  

The reviewer should provide a complete rationale for all conclusions reached.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. If, and only if, either of the medical experts above states that he or she is unable to provide an opinion without an examination of the Veteran, schedule the Veteran for an appropriate medical examination.

4. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested reports.  If a requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


